  Case 2:18-cv-00071-LGW-BWC Document 51 Filed 11/20/20 Page 1 of 1


                                                                                                  FILED
                                                                                       John E. Triplett, Acting Clerk
                                                                                        United States District Court
                      IN THE UNITED STATES DISTRICT COURT
                                                                                   By CAsbell at 11:47 am, Nov 20, 2020
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 ANTHONY LEROY WHITE, SR.,

                Plaintiff,                                  CIVIL ACTION NO.: 2:18-cv-71

        v.

 JIM PROCTER, et al.,

                Defendants.



                                            ORDER

       This matter comes before the Court on Defendants’ Motion to Stay Deadline for Pretrial

Order. Doc. 50. Pursuant to the Court’s August 10, 2020 Scheduling Order, Defendants’

consolidated pretrial order is due on November 20, 2020. Doc. 43. Currently pending before the

Court are Defendants’ dispositive motions. Doc. 33, 46. After careful consideration and for

good cause shown, the Court GRANTS Defendants’ request and STAYS the deadline for the

parties to file their proposed pre-trial order until 30 days from the final rulings on Defendants’

dispositive motions if any claims remain pending.

       SO ORDERED, this 20th day of November, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
